





February 27, 2015
James A. Bell
2605 S. Arthur Street
Spokane, WA 99203
RE:
Red Lion Hotels Corporation Executive Vice President, Chief Financial Officer
Offer Letter

Dear Jim:
This letter amends and restates your original offer letter dated
October 9, 2014, effective as of the date set forth above.
On behalf of Red Lion Hotels Corporation (the “Company”), we are delighted to
offer you the position of Executive Vice President, Chief Financial Officer. In
your new position, you will report to the President & CEO of the Company.
Your appointment as an executive officer of the Company is subject to formal
appointment by the Company’s Board of Directors (the “Board”). After
appointment, and so long as you are an executive officer of the Company, the
details of your hire, your compensation and any of your acquisitions and
dispositions of stock of Red Lion would be subject to Securities Exchange
Commission reporting rules.
The following outlines the employment package for your position.
START DATE: October 29, 2014.
POSITION: Executive Vice President, Chief Financial Officer. Your
responsibilities will be those outlined in your job description, as may be
modified, and as may be assigned to you from time to time by the President &
CEO.
COMPENSATION: Your position is classified as a salaried exempt position, which
means it is exempt from state and federal overtime laws. You will be paid a
bi-weekly base salary of $11,656.81, which is equivalent to $303,077.00 per
year, subject to normal withholdings and payroll taxes. You will not be entitled
to any additional compensation in the event you are appointed to serve as a
director of the Company or as an officer or director of any of the Company’s
direct or indirect subsidiaries or affiliates.
BONUS: In addition to your base salary, you are eligible to earn a bonus if you
are actively employed throughout the applicable bonus period, and if you meet
the other requirements outlined in the Variable Pay Plan (“VPP”), as may be
amended from time to time. Bonus targets and goals for achievement of bonuses by
executive officers are set by the Compensation Committee of the Board. Your
annual bonus at target will be 40% of your base salary. In your first year of
participation in the VPP (from your Start Date through December 31, 2014), any
bonus earned will be calculated based on your full salary and not pro-rated to
reflect a partial year of employment or eligibility.
EQUITY GRANT: At the sole discretion of the Compensation Committee of the
Company’s Board, you will receive an annual grant of equity under the Company’s
2006 Stock Incentive Plan (the “Plan”), or such successor plan as may be then in
effect. Such equity grants have in recent years been in an amount equal to 40%
of the Company’s Executive Vice Presidents’ base salary and have been in the
form of restricted stock units (“RSUs”).

4834-2997-7634.03
34402.00043

--------------------------------------------------------------------------------



Notwithstanding the terms of any document to the contrary, in the event that (i)
a Change in Control (as defined in the Plan) occurs, and (ii) any equity grant
previously made to you under the Plan or under any successor plan fails to
become a Continuing Award (as defined in the Plan), then such equity award will
vest 100% and all Company imposed restrictions on any restricted stock and
restricted stock unit awards issued to you shall be terminated upon the
consummation of such Change in Control.
INITIAL BONUS: You will receive a starting bonus of $25,000.00 in cash, to be
paid on the first payroll following your Start Date, subject to normal
withholdings and payroll taxes. In the event you voluntarily terminate your
employment with the Company prior to the first anniversary of your Start Date,
you will be required to reimburse the Company $25,000.00 and you authorize the
Company to deduct the entire amount from your final paycheck or from any other
funds the Company then owes to you or is holding on your behalf.  Should the
amount exceed your final paycheck, you agree to promptly reimburse the Company
any remaining balance at that time.
Additionally, you will receive a starting bonus of $25,000 in cash to be paid on
the first payroll following July 1, 2015, subject to normal withholdings and
payroll taxes. In the event you voluntarily terminate your employment with the
Company prior to the second anniversary of your Start Date, you will be required
to reimburse the Company $25,000.00 and you authorize the Company to deduct the
entire amount from your final paycheck or from any other funds the Company then
owes to you or is holding on your behalf. Should the amount exceed your final
paycheck, you agree to promptly reimburse the Company any remaining balance at
that time.
You will also receive a grant of 21,000 RSUs on your Start Date. This grant will
vest annually in equal tranches of 25% each beginning in May 2015 (May 2015, May
2016, May 2017 and May 2018). You will also receive a separate grant of 10,000
RSUs on your Start Date that will vest in its entirety on the second year
anniversary of your Start Date.
BENEFITS: You will be eligible to participate in the employee benefits programs
that are available to any newly hired Company VP as well as other benefits that
are subsequently added for VPs for which you are qualified as a named executive
officer of the Company, as they may be modified from time to time, including:

4834-2997-7634.03
34402.00043     2

--------------------------------------------------------------------------------



•
Medical and Dental insurance (eligible to enroll effective the first of the
month following your Start Date);
•
;
•
Long Term Disability insurance coverage starting the first of the month
following your Start Date (company paid);
•
Flexible Spending Account - Section 125 Medical Reimbursement and Dependent Care
accounts eligible within 30 days of your Start Date for the following 1st of the
month effective date;
•
AFLAC - Voluntary Cancer Protection, Short Term Disability, Personal Recovery
and Accident / Injury Protection Plans available following your Start Date and
also during open enrollment periods (employee paid);
•
Paid vacation. You will be eligible for 4 weeks paid vacation each year of your
employment. Within your first year of employment, this allowed vacation time
does not apply to the Company Vacation Policy. As such, in your first year of
service, these approved but unearned vacation hours will not be entered into our
payroll system until requested and taken. Should your employment with the
Company end before you have earned vacation hours under our normal vacation
policy, this approved but unearned vacation will not be paid out at separation
nor will it be subject to any rollover consideration. Following your one year
anniversary your vacation hours will be subject to the Company vacation policy,
as detailed in the Company benefits handbook.
•
Paid sick leave, which accrues at approximately 8 hours per month to a maximum
of 240 hours;
•
;
•
;
•
;
•
;
•
;
•
Voluntary Term Life and AD&D Insurance coverage eligible the first of the month
following your Start Date (employee paid);
•
Continuing education reimbursement; and
•
Discounted hotel accommodations for you and your family in the Red Lion network.

A benefit book will be provided to you upon the commencement of your employment,
describing the Company’s benefits and eligibility requirements in detail. You
will also receive a copy of the Company’s Associate Handbook with information
regarding the Company’s policies and procedures.
SEVERANCE BENEFITS:
UPON TERMINATION WITHOUT CAUSE: If the Company terminates your employment
without Cause (defined below), the Company will pay you a lump sum payment equal
to one-half (1/2) your base annual salary for the then current fiscal year.
UPON CHANGE OF CONTROL AND CONSTRUCTIVE TERMINATION: If, during the term of your
employment with the Company, there is a Change of Control (defined below) and
there is a Constructive Termination (defined below) of your employment without
Cause within twelve (12) months after such Change of Control, you will, in lieu
of severance under the preceding paragraph, be entitled to a lump sum payment
equal to the sum of (a) your base annual salary for the then current fiscal
year, plus (b) an amount equal to (i) your target annual bonus under the VPP for
the then current fiscal year, multiplied by (ii) a fraction, the numerator of
which is 365 plus the number of days elapsed in the then current fiscal year at
the time of the termination and the denominator of which is 365. In addition,
(A) the Company shall accelerate vesting on any portion of any equity grant
previously made to you under the Company’s 2006 Stock Incentive Plan, or any
successor plan, that would otherwise have vested after the date of the
termination of your employment; and (B) all Company imposed restrictions under
any restricted stock, restricted stock unit or other similar equity-based awards
granted to you by the Company shall be terminated upon the termination of your

4834-2997-7634.03
34402.00043     3

--------------------------------------------------------------------------------



employment, and the Company shall issue all common stock that underlies such
awards but has not yet been issued; provided that (i) if the terms of any such
award require you to pay monetary consideration for such stock, the stock
underlying such award shall be issued only if you pay such consideration, and
(ii) if any restrictions under any such award are performance-based, such
restrictions shall terminate and the stock underlying such award shall be issued
only if and to the extent expressly provided in the agreement evidencing the
award.
As used herein, the term “Cause” means: (i) your willful and intentional failure
or refusal to perform or observe any of your material duties, responsibilities
or obligations, if such breach is not cured within 30 days after notice thereof
to you by the Company, which notice shall state that such conduct shall, without
cure, constitute Cause; (ii) any willful and intentional act by you involving
fraud, theft, embezzlement or dishonesty affecting the Company; or (iii) your
conviction of (or a plea of nolo contendere to) an offense which is a felony in
the jurisdiction involved.
“Constructive Termination” shall be deemed to occur if the Company terminates
your employment without Cause, or if you voluntarily elect to terminate your
employment within thirty (30) days after any of the following events occurring
without your consent: (i) there is a significant reduction in your title or in
the overall scope of your duties, authorities and responsibilities (it being
understood that a new position within a larger combined company is not a
constructive termination if it is in the same area of operations and involves
similar scope of management responsibility notwithstanding that you may not
retain as senior a position overall within the larger combined company as your
prior position within the Company); or (ii) there is a reduction of more than
20% of your base salary or target bonus (other than any such reduction
consistent with a general reduction of pay across the Company’s or its
successor’s executive staff as a group, as an economic or strategic measure due
to poor financial performance by the Company); or (iii) the Company has
relocated the corporate headquarters more than thirty miles away from its
current location at W 201 North River Drive, Spokane, WA 99201.
As used herein, the term “Change of Control” means the occurrence of any one of
the following events: any merger or consolidation involving the acquisition of
50% or more of the combined voting power of the outstanding securities of the
Company by a “person” or “group” (as those terms are defined in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934), adoption of a plan for
liquidation of the Company or for sale of all or substantially all of the assets
of the Company or other similar transaction or series of transactions involving
the Company, or the acquisition of 50% or more of the combined voting power of
the outstanding securities of the Company by a “person” or “group” (as those
terms are defined in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934).
The severance amounts hereunder shall, subject to COMPLIANCE WITH SECTION 409A
below, be paid to you as soon as practicable following the occurrence of the
event that entitles you to such payments.
COMPLIANCE WITH SECTION 409A
Notwithstanding any other provision of this letter to the contrary, the
provision, time and manner of payment or distribution of all compensation and
benefits provided by this letter (“Section 409A Deferred Compensation”) that
constitute nonqualified deferred compensation subject to and not exempted from
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), shall be subject to, limited by and construed in
accordance with the requirements of such section and all regulations and other
guidance promulgated by the Secretary of the Treasury pursuant to such section
(such section, regulations and other guidance being referred to herein as
“Section 409A”), including the following:
(a)    Separation from Service. Payments and benefits constituting Section 409A
Deferred Compensation otherwise payable or provided pursuant to this letter upon
your Constructive Termination shall be paid or provided only at the

4834-2997-7634.03
34402.00043     4

--------------------------------------------------------------------------------



time of a termination of your employment that constitutes a Separation from
Service. For the purposes of this letter, a “Separation from Service” is a
separation from service within the meaning of Treasury Regulation Section
1.409A-1(h).
(b)    Six-Month Delay Applicable to Specified Employees. If, at the time of
your Separation from Service, you are a “specified employee” within the meaning
of Section 409A(a)(2)(B)(i) of the Code, then any payments and benefits
constituting Section 409A Deferred Compensation to be paid or provided pursuant
to this letter upon your Separation from Service shall be paid or provided
commencing on the later of (i) the first business day after the date that is six
months after the date of such Separation from Service or, if earlier, the date
of your death (in either case, the “Delayed Payment Date”), or (ii) the date or
dates on which such Section 409A Deferred Compensation would otherwise be paid
or provided in accordance with this letter without regard to this paragraph. All
such payments and benefits that would, but for this paragraph, become payable
prior to the Delayed Payment Date shall be accumulated and paid on the Delayed
Payment Date.
(c)    Installments. Your right to receive any amounts payable hereunder in two
or more installments shall be treated as a right to receive a series of separate
payments and, accordingly, each such installment payment shall at all times be
considered a separate and distinct payment for purposes of Section 409A.
(d)    Notice Upon Constructive Termination. If you voluntarily elect to
terminate your employment under circumstances that would otherwise constitute a
Constructive Termination under this letter, a Constructive Termination shall not
be deemed to have occurred unless (i) you have given the Company written notice
that a specified event has occurred giving you the right to voluntarily
terminate your employment and have that be treated as a Constructive
Termination, (ii) the Company fails to cure such event within a period of thirty
(30) days after the receipt of such notice, and (iii) you voluntarily terminate
your employment within thirty (30) days following the end of that period.
PROOF OF ELIGIBILITY TO WORK IN U.S.: Our offer is contingent upon your
submission of satisfactory proof of your identity and your legal authorization
to work in the United States. If you fail to submit this proof within the
required timeframe, federal law prohibits us from hiring you.
LOYALTY, NONDISCLOSURE OF CONFIDENTIAL INFORMATION: By accepting this offer, you
agree that you will act at all times in the best interest of the Company. You
also agree that, except as required for performance of your work, you will not
use, disclose or publish any Confidential Information of the Company either
during or after your employment, or remove any such information from the
Company’s premises. Confidential Information includes, but is not limited to,
lists of actual and prospective customers and clients, financial and
personnel-related information, projections, operating procedures, budgets,
reports, business or marketing plans, compilations of data created by the
Company or by third parties for the benefit of the Company.
NONCOMPETITION AND NONSOLICITATION: You agree that during your employment with
the Company and for any period that is equivalent to a period for which you are
being paid severance after termination, you will not, directly or indirectly,
engage or participate or make any financial investments in (other than ownership
of up to 5% of the aggregate of any class of securities of any corporation if
such securities are listed on a national stock exchange or under section 12(g)
of the Securities Exchange Act of 1934) or become employed by, or act as an
agent or principal of, or render advisory or other management services to or
for, any Competing Business. As used herein the term “Competing Business” means
any business which includes hotel ownership, hotel management, hotel services or
hotel franchising that competes directly or indirectly with the Company.

4834-2997-7634.03
34402.00043     5

--------------------------------------------------------------------------------



You also agree that during your employment at the Company and during any period
that is equivalent to a period for which you are being paid severance after
termination, you will not solicit, raid, entice or induce any person that then
is or at any time during the twelve-month period prior to the end of your
employment was an employee of the Company (other than a person whose employment
with the Company has been terminated by the Company), to become employed by any
person, firm or corporation.
COMPLAINT RESOLUTION: By accepting this offer with the Company, you also agree
to continue to familiarize yourself with its policies, including its policies on
equal opportunity and anti-harassment, and to promptly report to the appropriate
Company supervisors or officers any matters which require their attention.
KEY EMPLOYEE STATUS: You are regarded as a key employee under certain federal
regulations governing family and medical leave. This status will require that
you work closely with us in planning if you develop a need for family or medical
leave.
NATURE OF EMPLOYMENT: As explained to you on the application for employment you
submitted, the Company is an at-will employer. This means that your employment
is not for a set amount of time; either you or the Company may terminate
employment at any time, with or without cause.
BACKGROUND CHECK: The Company has a vital interest in maintaining safe,
healthful and efficient working conditions for its employees. With this in mind,
employment at the Company is contingent on your satisfactory completion of a
background and credit check.
ENTIRE AGREEMENT: This letter contains all of the terms of your employment with
the Company, and supersedes any prior understandings or agreements, whether oral
or in writing.
The Company reserves the right, subject to limitations and provisions of
applicable law and regulations, to change, interpret, withdraw, or add to any of
its policies, benefits, or terms and conditions of employment at its sole
discretion, and without prior notice or consideration to any associate. The
Company’s policies, benefits or terms and conditions of employment do not create
a contract or make any promises of specific treatment.
Jim, we are pleased and proud to be adding your talents to a management team
that is dedicated to making a difference in the communities we serve, creating
fulfilling jobs and environments conducive to success, and providing the
foundation for ongoing success of the Company.
Sincerely,
_/s/ Gregory T. Mount__________
Gregory T. Mount
President & Chief Executive Officer
Red Lion Hotels Corporation
Accepted as of the date first set forth above
_/s/ James A. Bell_____________
James A. Bell



4834-2997-7634.03
34402.00043     6